     Case 1:20-cv-00884-DAD-SKO Document 2 Filed 07/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6
                                       UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
                                                  No. 1:20-cv-00884-SKO
10    KYLE PETERSEN,
                                                  ORDER DIRECTING CLERK’S OFFICE TO
11                        Plaintiff,              RE-DESIGNATE ACTION FROM 550
                                                  (CONDITIONS OF CONFINEMENT) TO 440
12             v.                                 (REGULAR CIVIL) AND TO ASSIGN A DISTRICT
                                                  JUDGE TO THE CASE
13    ANTHONY SIMS, JR.,
                                                  (Doc. 1)
14                        Defendant.

15

16            Proceeding pro se, plaintiff, Kyle Petersen, filed a civil action on June 25, 2020. (Doc. 1.)
17   The action was inadvertently designated as a prisoner, conditions of confinement case.

18            Accordingly, the Clerk of the Court shall re-designate this action from 550 (conditions of

19   confinement) to 440 (regular civil) and assign a district judge to the case.

20
21   IT IS SO ORDERED.

22
     Dated:     June 30, 2020                                      /s/   Sheila K. Oberto              .
23                                                       UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28


                                                        1
